NO. 07-08-0047-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 13, 2008

______________________________



PASCUAL DELGADO, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 222
ND
 DISTRICT COURT OF DEAF SMITH COUNTY;



NO. CR-07E-087; HON. ROLAND SAUL, PRESIDING

_______________________________



Memorandum Opinion

_________________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Pascual Delgado (appellant) appeals his conviction for delivery of a controlled substance.  
After pleading guilty before a jury, a trial was held on punishment.  The jury assessed punishment at 99 years imprisonment.  The trial court sentenced appellant in accordance with the verdict.  Thereafter, he timely noticed his appeal, and counsel represented appellant 
pro bono
 due to appellant’s indigence.  The latter has moved to withdraw after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he searched the record and found no arguable grounds for reversal.  Counsel further represents that he informed his client of his right to review the record and file a 
pro se
 brief or response.  We also informed appellant that any response he cared to file had to be filed by November 3, 2008.  To date, appellant has neither filed a 
pro se
 response nor moved for an extension of the November 3
rd
 deadline. 

We now address the validity of the two potentially arguable issues raised by appointed counsel.  The first involved the guilt/innocence phase.  
Counsel reviewed each phase of the trial including 1) the indictment, 2) pre-trial motions, 3) appellant’s plea of guilty and the trial court admonishments, and 4) the trial itself.  As counsel points out, the guilty plea before the jury “admits the existence of all facts necessary to establish guilt.”  

The second issue concerned any error that may have occurred in the punishment phase.  According to counsel, the punishment may appear to be excessive, 99 years in prison and a $250,000 fine; yet, it was still within the range prescribed by statute. Therefore, counsel concludes that no error existed warranting reversal in either the guilt/innocence or punishment phases.	 	

We also conducted our own review of the record pursuant to
 Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991) and found no arguable issue warranting reversal.

Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial court is affirmed. 	



Brian Quinn

          Chief Justice



Do not publish.